Citation Nr: 9931446	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a rib lipoma.

3.  Entitlement to service connection for a left ear 
disability.

4.  Entitlement to service connection for a scar of the left 
elbow.

5.  Entitlement to the assignment of a higher rating for a 
low back condition, currently rated as 20 percent disabling.

6.  Entitlement to the assignment of a higher rating 
(compensable) for hemorrhoids.

7.  Entitlement to the assignment of a higher rating 
(compensable) for residuals of a laceration of the right 
dorsal forearm.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to September 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which granted service connection 
for a low back condition, hemorrhoids, and residuals of a 
laceration of the right dorsal forearm.  The RO assigned a 20 
percent rating for the veteran's low back condition and 
noncompensable ratings for the veteran's hemorrhoids and 
laceration of the right dorsal forearm, with an effective 
date of October 1, 1996 for all three service-connected 
disabilities.  The veteran appeals for higher disability 
ratings.  The decision also denied service connection for 
flat feet, a rib lipoma, a left ear disorder, and a scar of 
the left elbow.

The issues of service connection for flat feet and the 
increased rating issues in appellate status will be addressed 
in the remand part of this decision.






FINDINGS OF FACT

1.  The veteran's rib lipoma was manifested during his 
military service.

2.  There is no medical diagnosis of a current left ear 
disability (other than tinnitus).

3.  There is no competent medical evidence of a nexus between 
the veteran's scar of the left elbow and active service.


CONCLUSIONS OF LAW

1.  A rib lipoma was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a left ear disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a scar of the left elbow is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).
The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Rib Lipoma

A June 1994 service medical record reflects that the veteran 
complained of a lump of approximately one month's duration on 
his right rib area.  The veteran knew of no trauma that could 
have caused the rib injury.  Examination revealed a lump 
located on the right side of his rib cage with an obvious 
bulge in the skin tissue.  The assessment was "ribs lipoma."  

An August 1997 VA examination noted a subcutaneous lipoma 
over the right rib cage.  The Board notes that neither a rib 
lipoma or a dermatological disorder was noted on the 
veteran's service entrance examination.  The Board finds that 
there is no evidence which dissociates the rib lipoma 
manifested in service and the rib lipoma diagnosed on the 
August 1997 VA examination.  Accordingly, service connection 
for a rib lipoma is granted.

B.  Left Ear Disability

The Board notes that in October 1997 the RO granted the 
veteran service connection for bilateral tinnitus.  An August 
1997 VA examination revealed no evidence of a left ear 
infection or hearing loss.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from a left ear disability other 
than tinnitus.  Accordingly, the Board finds that the 
veteran's claim for service connection for a left ear 
disability is not well grounded.  38 U.S.C.A. § 5107 (a).

C.  Left Elbow Scar

A scar was noted on the veteran's left shoulder and lower 
back on a November 1994 service physical examination (the 
last comprehensive service examination of record); no scar on 
the left elbow was noted.  An August 1997 VA examination 
noted a minor, disfiguring scar on the veteran's left elbow.  
However, there is no medical evidence linking the veteran's 
left elbow scar to service, and thus an element necessary to 
well ground the claim is missing.  As the veteran has not 
presented any competent medical evidence linking a left elbow 
scar to service or to the continuity of postservice 
symptomatology which he may allege, his claim for service 
connection for a left elbow scar is not well grounded and 
must be denied on that basis.  38 U.S.C.A. § 5107(a); Savage.

D.  Conclusion to service connection claims

The veteran and his representative have indicated that the 
August 1997 VA examination was inadequate for the purpose of 
determining service connection for a left ear disability or a 
scar of the left elbow.  However, the veteran has not 
submitted evidence of a well grounded claim for those 
disabilities.  Where the veteran has not met the burden of 
submitting a well-grounded claim, VA has no further duty to 
assist him in developing facts pertinent to his claim, 
including providing him with a medical examination.  Epps, 
supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this 
decision, the Board is informing the veteran that a medical 
diagnosis of current disability as well as medical evidence 
of a nexus between a current disability and service are 
necessary to establish a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a rib lipoma is granted.

A well-grounded claim not having been submitted, service 
connection for a left ear disability is denied.

A well-grounded claim not having been submitted, service 
connection for a scar of the left elbow is denied.


REMAND

The veteran contends, in essence, that his bilateral foot 
disability was incurred in or aggravated by service.  A 
diagnosis of flat feet was recorded on the veteran's pre-
enlistment examination, but it was also noted at that time 
that his pes planus was asymptomatic with "good function".  
The service medical records show no treatment for flat feet 
but, upon a service periodic examination in November 1994, it 
was recorded that the veteran had "moderate" pes planus, 
although it was again noted to be asymptomatic.  The only 
relevant post-service medical evidence consists of an August 
1997 VA examination, wherein it was noted that the veteran 
had a history of flat feet "which causes him no difficulty 
secondary to wearing shoe inserts."  The physical examination 
portion of the examination noted that the veteran's flat feet 
had "not caused the [veteran] any problem and should not be 
considered a problem."

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

In this case, the Board finds that the classification of 
"moderate" pes planus in November 1994 arguably is evidence 
of aggravation of the veteran's underlying flat feet 
condition, given the fact that the veteran's flat feet upon 
entry into service was not classified.  On the other hand, 
the veteran's bilateral foot disorder was reported as 
asymptomatic upon entry, during and after service, although 
it is apparent that he currently wears shoe inserts to 
alleviate unspecified symptoms.  The veteran has expressed 
dissatisfaction with the 1997 VA compensation examination.  
The Board agrees.  It is the Board's judgment that there is 
evidence of aggravation of a preexisting disability but since 
no clinical findings were reported on the only post-service 
examination that considered the issue, a more thorough 
examination that includes an opinion on the degree of pes 
planus that is currently present, whether symptomatic or not, 
is warranted. 

The Board further notes that the veteran has indicated that 
he "intermittently" experienced "worsening exacerbation" of 
back pain.  The examiner noted that the veteran's back had 
full range of motion but would "continue to exacerbate with 
painful episodes."  However, the VA examiner did not comment 
on any functional loss, pain on movement, or excess 
fatigability that the veteran experienced in his back during 
such episodes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further observes that the August 1997 VA 
examination does not contain specific findings for rating the 
veteran's hemorrhoid condition, especially pertaining to 
recurrence and whether there is persistent bleeding.  As for 
the veteran's service-connected scar of the forearm, the 
August 1997 VA examination did not indicate whether the scar 
was tender or painful upon palpation.

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the current severity of his flat feet and 
service-connected low back, hemorrhoids, 
and laceration of the right forearm 
disabilities.  The claims file and a copy 
of this REMAND must be made available to 
the examiners. 

A physician should review the veteran's 
pre-enlistment examination, November 1994 
service examination (which classified the 
veteran's pes planus as moderate) and the 
1997 VA examination, and, after examining 
the veteran's feet, classify his pes 
planus as mild, moderate or severe.  

In assessing the severity of the 
veteran's low back disability, the 
examiner should perform full range of 
motion studies as well as any other tests 
that are deemed necessary.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination report should 
address whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joints.  

As for the veteran's service-connected 
hemorrhoids disability, the appropriate 
examiner is requested to specifically 
address the criteria indicated under 
Diagnostic Code 7336.  

As for the veteran's service-connected 
laceration of the right dorsal forearm, 
the examiner is asked to comment on 
whether the scar is painful or tender 
upon palpation, and to state whether the 
scar results in the functional limitation 
of any affected area or joint.

2.  Following completion of these 
actions, the RO should review the 
evidence and readjudicate the issues of 
entitlement to service connection for 
flat feet, a rating in excess of 20 
percent for a low back condition, and 
entitlement to a compensable rating for 
hemorrhoids and a laceration of the right 
dorsal forearm.  If the full benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals







